Title: George Taylor, Jr., to Tobias Lear, 19 August 1793
From: Taylor, George Jr.
To: Lear, Tobias



[Philadelphia] Monday Morning 19. Aug. 1793

G. Taylor Junr presents his respectful Compliments to Mr Lear, and has the honor to send him herewith enclosed, agreeably to his note of the 13th instant to the Secretary of State, the Report of the Commissioners for settling the accounts between the U.S. and the individual States, together with the letter accompanying the same from them to the President. They had been placed in the Hands of one of the Gentlemen of the office to copy previous to G: Taylor’s late departure for New York, and Mr Blackwell not knowing this circumstance, could not find them.

The Note from Mr Hamilton’s office, concerning Tanner’s Commission—has been called for. It was not received with the Commission made out in his name. Perhaps Mr Lear can lay his hand on it, and will be so good as to send it.
